Citation Nr: 1634643	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-31 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Debt Management Center in Fort Snelling, Minnesota


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of VA pension benefits, calculated as $10,724, to include whether the request for waiver was timely.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to January 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2013 decision denying waiver of recovery of overpayment. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  In November 2009 the Debt Management Center in St. Paul, Minnesota, mailed the Veteran a letter, to his last known address of record, notifying him that his debt totaled $10,724.00, and included an attachment that provided the Veteran information regarding his rights and obligations when requesting a waiver.

2.  In June 2013, more than 180 days after the notification of overpayment at issue, the Debt Management Center in St. Paul Minnesota, first received from the Veteran a request for waiver of the overpayment.  


CONCLUSION OF LAW

The Veteran's request for a waiver of a recovery of an overpayment of pension benefits in the amount of $10,724.00 was not timely filed.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes that in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014) (VCAA), with its expanded duties, is not applicable to cases involving the waiver  of recovery of overpayment claims, pointing out that the statute at issue is found    in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different chapter (i.e., Chapter 51).

The Veteran was afforded adequate notice of the overpayment and of the opportunity to request waiver of that overpayment when first notified of the $10,724.00 overpayment by a letter issued by the VA Debt Management Center     in November 2009.  The Board determines that the Veteran was afforded due process, and any applicable requirements to notify and assist the Veteran have   been fulfilled.   See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The record reflects that the Veteran failed to appear for a requested Board video conference hearing before a Veterans Law Judge scheduled for July 18, 2016 to address his waiver of overpayment appeal.  While the June 17, 2016 notice advising him of the time and place to report to for his hearing was returned as undeliverable, a note in the VBMS claims file dated July 7, 2016 acknowledged the returned mail and indicated that the notice was remailed to the new address.  This letter was remailed in sufficient time to be received by the Veteran prior to the hearing date.  Importantly, there has been no request to reschedule the hearing despite almost two months having passed since the letter was remailed.  Accordingly, as the Veteran did not report for his scheduled hearing and has made no attempt to contact VA to reschedule the hearing, his hearing request is deemed withdrawn.  



II.  Timeliness of Request for Waiver of Overpayment 

A request for waiver of indebtedness, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of indebtedness  to the debtor.  38 U.S.C.A. § 5302(a), 38 C.F.R. § 1.963(b)(2).

The 180-day period may be extended if the individual requesting the waiver demonstrates that, as a result of an error by either VA or Postal authorities, or 
due to other circumstances beyond the debtor's control, that there was a delay in receipt  of the notification of indebtedness beyond the time customarily required      for mailing. 38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.

The Veteran was awarded VA nonservice-connected pension benefits in an April 2008 benefits action based on the Veteran's report of unemployment and listed household income.  Based on receipt from the Social Security Administration of notice of a Social Security disability benefits award to the Veteran, the RO by an October 30, 2009 letter informed the Veteran that he was no longer eligible for VA nonservice-connected pension benefits, and that an overpayment had been created.  By a November 2009 letter the VA Debt Management Center informed the Veteran  of the $10,724.00 overpayment debt that had been created, and provided the Veteran with notice of his right to request waiver, enclosing a pamphlet with instructions    and notice of the time limit for filing a request for waiver of the indebtedness.  This November 2009 notice was sent to the Veteran's last known address of record.  

While there were subsequently multiple communications between VA and the Veteran, the Veteran did not request waiver of the overpayment until he made such a request in June 2013.  The Debt Management Center in June 2013 denied waiver of recovery of the overpayment debt.  

In his September 2013 notice of disagreement with the denial of waiver, the  Veteran contended that he had requested a waiver of his indebtedness "on or  around 12/2009," and that he then "waited to hear from VA for almost a year."  

The record reflects that the Veteran and his spouse contacted VA by telephone       in December 2009 to inquire about the overpayment, and that his spouse then requested that the previously submitted files, including those received at a different RO, be again reviewed.  However, the telephonic contact record makes no mention of any request for waiver of the overpayment.  Rather, as already noted, the first documented request for waiver of overpayment was received in June 2013.  

The Veteran does not contend that he did not receive the November 2009 letter notifying him of the indebtedness or the accompanying notice of opportunity to request waiver of that indebtedness within 180 days.  The Veteran's sole dispute with regard to timeliness of the request for waiver appears to be his contention that he submitted a request for waiver around December 2009.  

Communications and documents submitted to VA within those 180 days addressed the substantive issue of entitlement to nonservice-connected pension, including February 2010 submissions of an Improved Pension Eligibility Verification Report as well as a medical expense report, which reports were accepted as part of a request to reopen a claim for pension benefits.  The Pension Management Center   in August 2011 again denied eligibility to nonservice-connected pension based on excess income.  

The only communication from the Veteran "around December 2009" is the above-noted telephonic conversation with both the Veteran and his wife, in which they effectively requested review of nonservice-connected pension entitlement including based on consideration of additional, prior records held by another RO.  However, there is no record documenting that the Veteran then or thereafter prior to June 2013 requested waiver of the overpayment.  

There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1,   14-15, 47 S. Ct. 1, 71 L. Ed. 131 (1926)). To rebut the presumption, the appellant, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  

Thus, the Veteran is presumed to have received the notice of overpayment in November 2009, and it is presumed that if he had within the next 180 days submitted a request for waiver this would be documented in the record.  The Veteran has not submitted evidence sufficient to overcome these presumptions.   
The Veteran's mere assertion that he requested waiver sometime around December 2009 does not reach the high evidentiary bar of clear evidence required to overcome the presumption.  See Ashley, 2 Vet. App. at 309.  

Accordingly, the Board finds that a request for waiver of recovery of overpayment was not timely filed, and the request for waiver of recovery of overpayment is denied.  


ORDER

Entitlement to waiver of the recovery of an overpayment of VA pension benefits, calculated at $10,724.00, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


